Citation Nr: 1134187	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-22 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include major depression.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from September 1964 to September 1968 with additional periods of active duty for training from April 1979 to August 1979, September 1979 to December 1979, January 1982 to July 1982, September 1982 to February 1983, and March 1984 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the RO.   

In May 2008, the Veteran presented sworn testimony during a personal hearing at the RO held before a Veterans Law Judge who is now retired.

The Veteran has indicated that he desired to have a new hearing before another Veterans Law Judge.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.

Also, a Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2010).

In an April 2011 written statement, the Veteran requested that a hearing by videoconference be scheduled with a Veterans Law Judge.  

In light of the request, for due process reasons, the case must be remanded so that the Veteran can be scheduled for another hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a videoconference hearing with a Veterans Law Judge at the earliest possible date.  Any indicated development consistent with this request should be undertaken.

Thereafter, if not otherwise indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

